Porter, J.

delivered the opinion of the court.
This case appears to have been taken up and decided by the parish judge,' out of the presence of the parties, and without notice to them. ■ It is not shown, the case was tried at term time, nor regularly fixed for trial.
■ It is, therefore, ordered, adjudged and decreed; that the judgment of the Probate Court be annulle'd and reversed, and it is further ordered, that this case be remanded, to be proceeded in, according to law, the appellees paying the costs of this appeal.